Per Curiam.
A complaint is presently pending in the fourteenth circuit of the Circuit Court containing three counts in each of which it is alleged that the defendant has violated § 19-480 of the General Statutes, prohibiting the sale of narcotic drugs. Bond was fixed in the amount of $20,000, and the defendant’s motion to reduce the bond was denied.
*167The defendant has appealed under § 54-63g, which in part provides: “Any accused person or the state, aggrieved by an order of the circuit court concerning release, may petition the appellate division of the circuit court for review of such order.'. . . Any such petition shall have precedence over any other matter before said appellate division . . . and the hearing shall be held on one-day notice to the parties concerned.”
It appears that the defendant lives in Puerto Rico, where he has a wife and daughter. It further appears that his parents, brothers and sisters all live in Hartford. It is indicated, in the certified transcript of the hearing in the trial court which has been submitted to this court by the defendant, that he has a record involving narcotics and following a “lengthy incarceration,” presumably in the United States, returned to Puerto Rico. He returned to Hartford, according to his counsel, to dispose of his personal belongings, which had been left here prior to his leaving for Puerto Rico. He was apprehended when he alighted from an airplane at the Bradley airport.
It is hereby ordered that the bond be hereby reduced to $10,000 with surety, and the matter is remanded with direction to modify the amount of the bond in accordance with this order.
Dearengton, Jacobs and Kinmonth, Js., participated in this decision.